DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 05/11/2022.
Claims 1-20 are pending.
Claims 1, 3, 6, 10, 12, 15 and 20 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103; pages 9-12; claims 1, 10 and 20; filed on 05/11/2022. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations:“establishing, by an application of a computing device, a connection between the application of the computing device and a plurality of remote applications” “establishing, by the computing device, a connection between the computing device, the first application on the first device and the second application on the second device”
“determining, by the application of the computing device responsive to a request for the first application operating at a first device to perform an action”“identifying, by the computing device responsive to the determination that the first application at the first device is unable to perform the action”,  “ identifying, by the computing device, a second application executable on a second device to perform the action responsive to a determination that the action is unable to be performed by the first application”
“the second application operating on a second device that is capable of performing the action” “transferring, by the application of the computing device, data from performance of the action by the second application received from the second device”“to enable the application of the computing device to respond to the received request  with the data generated by the second  application”“receiving, by the computing device, a request for a first application executable on a first device to perform an action”
Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 103; pages 9-12; claims 1, 10 and 20; filed on 05/11/2022 have been fully considered but they are not persuasive.With regards to claim limitation, “establishing, by an application of a computing device, a connection between the application of the computing device and a plurality of remote applications” “establishing, by the computing device, a connection between the computing device, the first application on the first device and the second application on the second device”, Borzycki discloses (0297/0473) application and device establishing connections with remote resources/applications. Borzycki further discloses (0566/0569) a first and second applications and device. Therefore the Examiner does believe that Borzycki does teach or suggest establishing a network session/connection via an application or device wherein the application is a first or second application and/or devices.
With regards to claim limitation, “determining, by the application of the computing device responsive to a request for the first application operating at a first device to perform an action” Borzycki discloses (0547/0570) request for an application (such as) first application Borzycki further discloses a first device including a first application when a first application enabled (enabled to perform functions). Therefore the Examiner believes that Borzycki does teach or suggest a request for a first application for a first device is enabled to perform functions/operations.
With regards to claim limitations, “identifying, by the computing device responsive to the determination that the first application at the first device is unable to perform the action”, “ identifying, by the computing device, a second application executable on a second device to perform the action responsive to a determination that the action is unable to be performed by the first application”, Borzycki discloses (0571) a device identifies the application enabled/disabled functionality. Borzycki further discloses (0571) a first/second application. Therefor the Examiner believes that Borzycki does teach or suggest a device such as a first or second device determining that an application such as a first/second application is enabled or disabled from performing functions.
With regards to claim limitation, “transferring, by the application of the computing device, data from performance of the action by the second application received from the second device” Borzycki discloses (0246/0563/0580) transfer and sharing of content from applications and devices. Borzycki discloses (0559/0580) that content transfer between first computing device to a second computing device. Therefore the Examiner believes that Borzycki does teach or suggest content such as applications and context are transferred and shared between applications and describing if application is enabled or disabled from performing functions.
With regards to claim limitation, “receiving, by the computing device, a request for a first application executable on a first device to perform an action”, Borzycki discloses (05470571) request for an application received from a computing device such as a first device. Therefore the Examiner believes that Borzycki does teach or suggest a system for receiving applications by a network computing device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US20140108538) in view of Reddy (US20150341383).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 1, Borzycki teaches a method comprising: (a) establishing, by an application of a computing device, a connection (¶0297 network, application running may connect to enterprise resources; ¶0473 device, application used to establish a connection) between the an application of the computing device and a plurality of remote applications, (¶0134 access to multiple enterprise resources ( multiple remote applications); ¶0297 network, application running  connect to enterprise resources; ¶0372 remote application (e.g., an enterprise resource)) the plurality of remote applications comprising a first application and a second application (¶0134 access to multiple enterprise resources ( multiple remote applications); ¶0272 provides first application, second application; ¶0372 remote application (e.g., an enterprise resource)) being different from that of the application; (¶0272 provides first application, second application; ¶0569 first and second application are different) (b) determining, by the application of the computing device responsive to a request for the first application operating at a first device to perform an action, (¶0547 request for an application; ¶0570 first application; ¶0571 first computing device includes an application, determine that the first application operation mode enabled; ¶0577 response to receipt of a request) the first application is unable to perform the action (¶0571 identify first application (as) disabled functionality) based on a comparison of the action with a plurality of properties of the first application indicative of one or more functions the first application is configured to perform; (¶0202 determine which application and what parameters (characteristics/attributes) are needed; ¶0284 one or more compared application contexts, compared determine operation mode for the selected application; ¶0289 context for the selected applications is determined based on one or more operational parameters) (c) identifying, by the computing device responsive to the determination that the first application at the first device is unable to perform the action, (¶0150 server identify applications; ¶0571 device,  identify first application (as) disabled functionality) the second application operating on a second device that is capable of performing the action (¶0570 permit the second application to perform activity; ¶0571  first computing device includes first application; enable functionality of the second application; second application at second, device) based on a comparison of the action with one or more properties of the-at second application; (¶0202 determine which application and what parameters (characteristics/attributes) are needed; ¶0284 one or more compared application contexts, compared determine operation mode for the selected application; ¶0289 context for the selected applications is determined based on one or more operational parameters) (d) causing, by the computing device, performance of the action from the request for the first application on the first device by the second application on the second device; (¶0302 determine application operation mode, (from) context(information); ¶0454 context information , extracted (from) request; ¶0547 request for an application may be received; ¶0571 first computing device includes an application, first application; second computing device includes second application) the second application on the second device; (¶0570 fulfill the request and permit the second application to perform activity; where the first application is in an unmanaged operation mode; ¶0571 set the operation of the second application to match the operation mode of the first application; second application at second computing device) and (e) transferring, by the application of the computing device, data from performance of the action by the second application received from the second device (¶0302 determine application operation mode, (from) context (information);¶0246 content shared across devices, applications; ¶0559 content is transferred from a managed application at the originating computing device; ¶0563 transfer of content from applications; ¶0580 transfer content from  computing device to a second computing device) through the established connection to the application of the computing device (¶0135 network connections established; ¶0249 distribute operation of the application across multiple interconnected device; ¶0556 transferring content between computing devices) with the data generated by the second application (¶0104 output generated by an application; ¶0249 output from the application, e.g., a document; ¶0569 second application) performing the action unable to be performed by the first application. (¶0570 permit the second application to perform at least a portion of the computing activity based on the respective operation modes of the first and second computing devices; ¶0571 first application is disabled functionality (inoperable); set the operation mode of the second application to match the operation mode of the first application). 
Although Borzycki teaches the method recited above, wherein Borzycki to expressly teach to enable the application of the computing device to respond to the received request with the data generated by the second application.
Reddy, however discloses, to enable the application of the computing device to respond to the received request with the data generated by the second application (¶0055 receives request, data generated by execution of the application; ¶0161 data generated by resource (second application) on a second computing device; ¶0186 request communication or traffic originating from an application on a client; ¶0187 response communication or traffic originating from an application on a client).
Thus given the teachings of Reddy it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Borzycki a device responding to a request with application generated data. One of ordinary skill in the would be motivated to allow for firewall to analyze network communication sessions in accordance with policies to identify any confidential information. (See Reddy para 0129) 
As to claim 2, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, wherein the computing device includes an embedded browser integrated into the computing device to access a network application of the plurality of remote applications. (¶0091 using a web browser obtain, requested data; access web server; ¶0109 web interface provide access to application(s); ¶0134 access to multiple enterprise resources (multiple remote applications); ¶0202 internal web browser). 
As to claim 3, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches the method of claim 1, wherein at least one of the first application and the second application is hosted on a server accessed by the computing device via a network. (¶0109 provide the client (device) with access to application; ¶0110 server system configured to provide applications to one or more client access devices; server hosted one or more applications; ¶0271 first application, second application).   
As to claim 4, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches The method of claim 1, wherein the plurality of remote applications include at least one of: a desktop application, a web application, a mobile application, an HDX application, (¶0134 access to multiple enterprise resources (multiple remote applications); ¶0142 enterprise resources, HDX, desktop apps; ¶0372 remote application (e.g., an enterprise resource) a SaaS application, or a device coupled with the computing device. (¶0134 access to multiple enterprise resources (multiple remote applications); ¶0269 mobile applications; ¶0287 SaaS applications).
As to claim 5, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches The method of claim 1, further comprising applying, by the computing device, one or more policies (¶0576 applying policy to computing device permitted to access an enterprise resource; ¶0619 apply the management policy to manage communications between applications) to the connection to secure the connection between the application of the computing device and the plurality of remote applications. (¶0372 remote application (e.g., an enterprise resource); ¶0471 secure communication channel; ¶0576 applying policy to computing device permitted to access an enterprise resource).
As to claim 6, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches The method of claim 1, further comprising: identifying, by the computing device, a policy corresponding to the action and the connection; (¶0313 policy defined; ¶0318 policy may define operation mode for the selected application; ¶0337 ¶0619 policy to manage communications between applications) and selecting, by the computing device, the second application based on the policy for the action and the connection. (¶0284 selected application (based on) one or more network connections; ¶0505 policy, applied for selecting a set of applications; ¶0569 first and second application).
As to claim 7, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches The method of claim 1, further comprising: receiving, by the computing device, an indication of a user action performed using the application executing on the computing device; (¶0017 receive an indication of a computing device selected to perform at least a portion of the computing activity; ¶0631 indicate the computing device is permitted to perform the computing activity) transferring, responsive to the indication, one or more files corresponding to the user action from the application to one or more other remote applications of the plurality of remote applications through the connection; (¶0134 multiple enterprise resources ( multiple remote applications); ¶0246 content shared including applications; ¶0578 transfer of the content, (based on) indicates that a first computing device is permitted to access).
As to claim 8, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches The method of claim I, further comprising: receiving, by the computing device, a share request to transfer data from the application to one or more other remote applications (¶0251 share request; ¶0259 receive requests; ¶0495 share data between applications; ¶0563 Transfer of content from applications) of the plurality of remote applications through the connection; (¶0134  multiple enterprise resources ( multiple remote applications);  ¶0473 device, application used to establish a  connection) providing, by the computing device, a list of remote applications from the plurality of remote applications, (¶0134  multiple enterprise resources ( multiple remote applications); ¶0546 include a listing of one or more applications; ¶0567 a list of applications presented to the user at the first computing device) each of the remote applications from the list of remote applications having properties (¶0289 applications, context; context  (with) one or more operational parameters ¶0280 list of applications; ¶0293 remote applications) corresponding to the share request; (¶0251 share request; ¶0454 request (with) context information) and transferring, by the computing device, responsive to a user selection, one or more files from the application (¶0246 content shared across devices including files, applications; ¶0556 transferring content between computing devices; ¶0623 selection of the content, transfer content) to one or more selected remote applications from the list of remote applications through the connection. (¶0134 multiple enterprise resources (multiple remote applications); ¶0495 share data between applications; ¶0567 select application from a list of computing devices or a list of applications).
As to claim 9, the combination of Borzycki and Reddy teach the method of claim 1, wherein Borzycki further teaches The method of claim 1, further comprising: accessing, by the computing device for a second computing device through the connection, the data corresponding to the action for a remote application of the plurality of remote applications executing on the second computing device. (¶0372 remote application (e.g., an enterprise resource); ¶0576 computing device is permitted to access an enterprise resource; ¶0577 second computing device). 
As to claim 10, Borzycki teaches a system comprising: a computing device having one or more processors, the computing device providing an application, (¶0110 system, providing applications; ¶0111 system, one or more l processors) the computing device configured to: establish a connection (¶0473 device, application used to establish a connection) between the application of the computing device and a plurality of remote applications, (¶0134 access to multiple enterprise resources ( multiple remote applications); ¶0297 network, application running  connect to enterprise resources; ¶0372 remote application (e.g., an enterprise resource)) the plurality of remote applications comprising a first application and a second application (¶0134 access to multiple enterprise resources (multiple remote applications); ¶0372 remote application (e.g., an enterprise resource)) being different from that of the application; (¶0272 provides first application, second application; ¶0569 first and second application are different) determine, by the application responsive to a request for the first application operating on a first device to perform an action, (¶0547 request for an application; ¶0570 first application; ¶0571 first computing device includes an application, determine that the first application operation mode enabled; ¶0577 response to receipt of a request) the first application is unable to perform the action (¶0571 identify first application (as) disabled functionality) based on a comparison of the action with a plurality of properties of the first application indicative of one or more functions the first application is configured to perform; (¶0202 determine which application and what parameters (characteristics/attributes) are needed; ¶0284 one or more compared application contexts, compared determine operation mode for the selected application; ¶0289 context for the selected applications is determined based on one or more operational parameters) identify, responsive to the determination that the first application on the first device is unable to perform the action, (¶0150 server identify managed applications; ¶0571 first computing device includes an application; device,  identify first application (as) disabled functionality) the second application operating on a second device that is capable of performing the action (¶0570 permit the second application to perform activity; ¶0571 enable functionality of the second application; second application at second, device) based on a comparison of the action with one or more properties of the second application; (¶0202  determine which application and what parameters (characteristics/attributes) are needed; ¶0284 one or more compared application contexts, compared determine operation mode for the selected application; ¶0289 context for the selected applications is determined based on one or more operational parameters; ¶0571 second application) cause performance of the action from the request for the first application on the first device (¶0547 request for an application may be received; ¶0571 first computing device includes an application,  first application) by the second application on the second device; (¶0570 fulfill the request and permit the second application to perform activity; where the first application is in an unmanaged operation mode;  ¶0571 set the operation of the second application to match the operation mode of the first application; second application at second computing device) and transfer, by the application, data from performance of the action by the second application received from the second device (¶0246 content shared across devices, applications; ¶0559 content is transferred from a managed application at the originating computing device; ¶0563 transfer of content from applications; ¶0571 second application at second device; ¶0580 transfer content from  computing device to a second computing device) through the established connection to the application of the computing device (¶0135 network connections may be established; ¶0249 distribute operation of the application across multiple interconnected device; ¶0556 transferring content between computing devices) with the data generated by the second  application (¶0104 output generated by an application; ¶0249 output from the application, e.g., a document; ¶0569 second application) performing the action unable to be performed by the first application. (¶0570 permit the second application to perform at least a portion of the computing activity based on the respective operation modes of the first and second computing devices; ¶0571 first application is disabled functionality (inoperable); set the operation mode of the second application to match the operation mode of the first application). 
Although Borzycki teaches the method recited above, wherein Borzycki to expressly teach to enable the application to respond to the received request with the data generated by the second application.
Reddy, however discloses, to enable the application to respond to the received request with the data generated by the second application (¶0055 receives request, data generated by execution of the application; ¶0161 data generated by resource (second application) on a second computing device; ¶0186 request communication or traffic originating from an application on a client; ¶0187 response communication or traffic originating from an application on a client).
Thus given the teachings of Reddy it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Borzycki a device responding to a request with application generated data. One of ordinary skill in the would be motivated to allow for authenticating a user and/or device for the session or connection before accessing resources and/or applications. (See Reddy para 0281)
As to claim 11, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches The system of claim 10, wherein the computing device includes an embedded browser integrated into the computing device to access a network application of the plurality of remote applications. (¶0091 using a web browser obtain, requested data; access web server; ¶0109 web interface provide access to application(s); ¶0134 access to multiple enterprise resources (multiple remote applications); ¶0202 internal web browser). 
As to claim 12, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches The system of claim 10, wherein at least one of the first application and the second application is hosted on a server accessed by the computing device via a network. (¶0109 provide the client (device) with access to application; ¶0110 server system configured to provide applications to one or more client access devices; server hosted one or more applications; ¶0271 first application, second application).  
As to claim 13, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the plurality of remote applications include at least one of: a desktop application, a web application, a mobile application, an IDX application, (¶0134 access to multiple enterprise resources (multiple remote applications); ¶0142 enterprise resources, HDX, desktop apps; ¶0372 remote application (e.g., an enterprise resource)) a SaaS application, or a device coupled with the computing device. (¶0134 access to multiple enterprise resources (multiple remote applications); ¶0269 mobile applications; ¶0287 SaaS applications).
As to claim 14, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: apply one or more policies (¶0576 applying policy to computing device permitted to access an enterprise resource; ¶0619 apply the management policy to manage communications between applications) to the connection to secure the connection between the plurality of remote applications. (¶0372 remote application (e.g., an enterprise resource); ¶0471 secure communication channel; ¶0576 applying policy to computing device permitted to access an enterprise resource).
As to claim 15, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: identify a policy corresponding to the action and the connection; (¶0313 policy defined; ¶0318 policy may define operation mode for the selected application; ¶0619 policy to manage communications between applications) and select the second application  based on the policy for the action and the connection. (¶0284 selected application (based on) one or more network connections; ¶0505 policy, applied for selecting a set of applications; ¶0569 first and second application).
As to claim 16, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: receive an indication of a user action performed using the application executing on the computing device; (¶0017 receive an indication of a computing device selected to perform at least a portion of the computing activity; ¶0631 indicate  the computing device is permitted to perform the computing activity) transfer, responsive to the indication, one or more files corresponding to the user action from the application to one or more other remote applications of the plurality of remote applications through the connection; (¶0134 multiple enterprise resources ( multiple remote applications); ¶0246 content shared including applications; ¶0578 transfer of the content, (based on) indicates that a first computing device is permitted to access) and store the one or more files in the one or more other remote applications of the plurality of remote applications. (¶0131 application may store data, files; ¶0134 multiple enterprise resources (multiple remote applications)).
As to claim 17, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: receive a share request to transfer data from the application to one or more other remote applications (¶0251 share request; ¶0259 receive requests; ¶0495 share data between applications; ¶0563 transfer of content from applications) of the plurality of remote applications through the connection; (¶0134 multiple enterprise resources ( multiple remote applications) provide a list of remote applications from the plurality of remote applications, (¶0134 multiple enterprise resources ( multiple remote applications); ¶0546 include a listing of one or more applications; ¶0567 a list of applications presented to the user at the first computing device) each of the remote applications from the list of remote applications having properties (¶0280 list of applications; ¶0289 applications (comprise) context (associated with) parameters(characteristics); ¶0293 remote applications; ¶0567 list of applications) corresponding to the share request; (¶0251 share request;  ¶0454 request context information included) and transfer, responsive to a user selection, one or more files from the application (¶0246 content shared across devices including files, applications; ¶0556 transferring content between computing devices; ¶0623 selection of the content, transfer content) to one or more selected remote applications from the list of remote applications through the connection. (¶0134 multiple enterprise resources (multiple remote applications); ¶0495 share data between applications; ¶0567 select application from a list of computing devices or a list of applications).
As to claim 18, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to:  transmit an action request to a second computing device to perform the action on a remote application executing on the second computing device, (¶0566 first computing device may then submit  a request to transfer content; ¶0568 second computing device, receive a request; ¶0570 permit the second application to perform the computing activity  first application; ¶0571 enable functionality at the second computing device) the second computing device coupled with the computing device through the connection; execute the action request using the remote application executing on the second computing device; (¶0517 first computing device  and a second computing device; ¶0568 request, transfer content from the first computing device to the second computing device; ¶0571 enable functionality (of) application at the second computing device; ¶0572 two computing devices may be interconnected) and transfer the data corresponding to the action request from the remote application on the second computing device to the application on the computing device through the connection. (¶0473 establish a connection; ¶0568 request, transfer content from the first computing device to the second computing device; ¶0580 transfer content from computing device to a second computing device). 
As to claim 19, the combination of Borzycki and Reddy teach the system of claim 10, wherein Borzycki further teaches the system of claim 10, wherein the computing device is further configured to: access, for a second computing device, the data corresponding to the action through the connection. (¶0372 remote application (e.g., an enterprise resource); ¶0576 computing device is permitted to access an enterprise resource; ¶0577 second computing device).  
As to claim 20, Borzycki teaches a method comprising: establishing, by a computing device, a session for a first application of the computing device; (¶0082 interconnected applications; ¶0490 device establishing connections (session); ¶0571 first application, first computing device) receiving, by the computing device, a request for a first application executable on a first device to perform an action, (¶0547 request for an application received from a computing device; ¶0571 first application)  identifying, by the computing device, a second application executable on a second device to perform the action responsive to a determination that the action is unable to be performed by the first application (¶0570 second application performing activity on second computing device; ¶0571 device, identify first application (as) disabled functionality; identify second application (as) enabled functionality) based on (i) a comparison of the action with a plurality of properties of the first application indicative of one or more functions the first application is configured to perform, (¶0202  determine which application and what parameters (characteristics/attributes) are needed; ¶0284 one or more compared application contexts, compared determine operation mode for the selected application; ¶0289 context for the selected applications is determined based on one or more operational parameters) and (ii) a determination that the second application is capable of performing the action based on a comparison of the action with one or more properties of the second application; (¶0202 determine which application and what parameters (characteristics/attributes) are needed; ¶0284 one or more compared application contexts, compared determine operation mode for the selected application; ¶0289 context for the selected applications is determined based on one or more operational parameters; ¶0495 second application) establishing, by the computing device, a connection between the computing device, the first application on the first device and the second application on the second device; (¶0473 device, application used to establish a  connection; ¶0555 interconnected devices and  applications; ¶0568 first, second  computing device; ¶0569  first, second applications)  transmitting, by the computing device, the request to the second application on the second device through the connection; (¶0473 used to establish a  connection; ¶0566 computing device may then submit  a request to transfer content; ¶0568 second computing device, receive a request; ¶0570 permit the second application to perform the computing activity  first application; ¶0571 enable functionality at the second computing device, second application) receiving, by the computing device from the second device, data from the performance of the action by the second application on the second device via the connection; (¶0568 second computing device, receive a request;  ¶0570 permit the second application to perform the computing activity;  ¶0571 enable functionality at the second computing device; second application at second computing device) and transferring, by the computing device, the data to the first application of the  first device (¶0246 content shared across devices, applications; ¶0559 transfer of the content to a device; ¶0571 first device, first application) data generated by the second application (¶0104 output generated by an application; ¶0249 output from the application, e.g., a document; ¶0569 second application) performing the action unable to be performed by the first application. (¶0570 permit the second application to perform at least a portion of the computing activity based on the respective operation modes of the first and second computing devices; ¶0571 first application is disabled functionality (inoperable); set the operation mode of the second application to match the operation mode of the first application). 
Although Borzycki teaches the method recited above, wherein Borzycki to expressly teach to enable the first application to respond to the received request using the data generated by the second application
Reddy, however discloses, to enable the first application to respond to the received request using the data generated by the second application (¶0055 receives request, data generated by execution of the application; ¶0161 data generated by resource (second application) on a second computing device; ¶0186 request communication or traffic originating from an application on a client; ¶0187 response communication or traffic originating from an application on a client).
Thus given the teachings of Reddy it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Reddy and Borzycki a device responding to a request with application generated data. One of ordinary skill in the would be motivated to allow for firewall to protect application-based attacks. (See Reddy para 0128)
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456